DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 28 February 2022 has been entered.  Claim 9 has been amended.  Claims 6, 8 and 16 have been previously canceled.  Claims 1-5, 7 and 9-15 are currently pending.

Response to Arguments
The objection to claim 1 has been withdrawn in view of Applicant’s amendment.

Allowable Subject Matter
Claims 1-5, 7 and 9-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7 and 9-15 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses acquiring features and using the acquired features to train a binary neural network to identify an object.  The prior art does not disclose the limitations “select a feature amount of a portion specified in advance from the acquired feature amount; learn an identification object based on multiple-value weighting in a binary neural network, the binary neural network including: (i) an input layer composed of multiple input units, (ii) an intermediate layer, and (iii) an output layer; input each feature amount of the selected portion into all of the input units of the binary neural network; and output an identification result of the binary neural network based on the inputted feature amount” and “a feature amount acquiring means configured to acquire a feature amount of identification object data by extracting a luminance gradient distribution of the identification object data; a selection means configured to select a feature amount of a portion specified in advance from the feature amount acquired by the feature amount acquiring means; a duplication means configured to duplicate the feature amount of the portion selected by the selection means.”
The closest prior art being Nakamura et al., U.S. Publication No. 2016/0098606 discloses an approaching-object detection system that detects an approaching object based on captured images.  The extraction unit extracts a partial image of one far side and a partial image of the other far side from each of the images.  The object detection unit detects an object from the corrected partial images through pattern matching with reference to preinstalled image information on the object. The approaching-object classification unit classifies the detection result of the object detection unit as an approaching object or not.
Courbariaux, Matthieu, et al. "Binarized neural networks: Training deep neural networks with weights and activations constrained to+ 1 or-1." arXiv preprint arXiv:1602.02830 (2016) discloses a method to train Binarized Neural Networks with binary weights and activations at run-time.  During training the binary weights and activations are used for computing the gradient parameters.
Kung J, Zhang D, Van der Wal G, Chai S, Mukhopadhyay S. Efficient object detection using embedded binarized neural networks. Journal of Signal Processing Systems. 2017 Jun;90(6):877-90 discloses utilizing a binarized neural network for human detection in infrared images by generating augmented data that includes added noise to the dataset to deal with variable distances of subjects and thermal variations.  The BNN used binary weights during both training and inference.

With respect to the independent claims, the claimed limitations “select a feature amount of a portion specified in advance from the acquired feature amount; learn an identification object based on multiple-value weighting in a binary neural network, the binary neural network including: (i) an input layer composed of multiple input units, (ii) an intermediate layer, and (iii) an output layer; input each feature amount of the selected portion into all of the input units of the binary neural network; and output an identification result of the binary neural network based on the inputted feature amount” and “a feature amount acquiring means configured to acquire a feature amount of identification object data by extracting a luminance gradient distribution of the identification object data; a selection means configured to select a feature amount of a portion specified in advance from the feature amount acquired by the feature amount acquiring means; a duplication means configured to duplicate the feature amount of the portion selected by the selection means” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668          
/VU LE/Supervisory Patent Examiner, Art Unit 2668